DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/07/2022 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerard Wissing on 07/25/2022.
The application has been amended as follows: Claim 6 is amended to recite: A magnet control unit for controlling an electromagnet, the magnet control unit comprising:
	a housing;
a processor unit within the housing; and
a drive unit within the housing, the drive unit comprising:
a power storage unit configured to supply DC power to the magnet control unit; 
a backup power supply adapted to supply a backup power to the magnet control unit when the DC power supplied by the power storage unit is lost; and
a magnet drive engine having a bridge network operatively connected to the electromagnet and a dump network, the bridge network having one or more current sensors connected to the processor and a plurality of drivers arranged in a bridge configuration and each connected to the processor, the dump network having at least a portion operatively connected to the processor;
wherein the bridge network is configured to control direction of current flow to the electromagnet, and the dump network is configured to maintain an output voltage generated by the power storage unit at a predefined level; and
wherein if the dump network is determined by the processor not to be functioning the processor automatically configures the bridge network to a safety mode of operation where at least a pair of the plurality of drivers are effectively shorted together.
Claim 9 is canceled.
Claim 18 is amended to recite: A magnet controller for controlling an electromagnet, the magnet controller comprising: 
a processor; and
a drive unit, the drive unit having a bridge network operatively connected to the processor and a dump network having at least a portion operatively connected to the processor, the bridge network being operatively connected to the electromagnet and having a plurality of drivers arranged in a bridge configuration, the bridge network is configured to control direction of current flow to the electromagnet and the dump network is configured to limit voltage that can occur across the bridge network;
wherein the processor is configured to apply a lifting current to the electromagnet by activating a first driver and applying a pulse-width modulated (PWM) signal at a 100% duty cycle to a second driver, and to apply a holding current by lowering the duty cycle of the PWM signal applied to the second driver; and
wherein if the dump network is determined by the processor not to be functioning the processor automatically configures the bridge network to a safety mode of operation where a pair of the plurality of drivers are effectively shorted together.
Claim 19 is canceled.
Allowable Subject Matter
Claims 1-8, 10-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-8, 10-18, and 20 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially wherein if the dump network is determined by the processor not to be functioning the processor automatically configures the bridge network to a safety mode of operation where a pair of the plurality of drivers are effectively shorted together. The closest prior art references of record are Thexton et al. U.S. Patent Application 2006/0176635 (hereinafter “Thexton”), Asada et al. International Patent Document WO 2015/008486 A1 (hereinafter “Asada”), Onari Japanese Patent Document JP H05-343222 A (hereinafter “Onari”), Kubach German Patent Document DE 3239153 A1 (hereinafter “Kubach”), Barth German Patent Document DE 3228179 A1 (hereinafter “Barth”), and Jonas et al. U.S. Patent No. 9,985,426 (hereinafter “Jonas”). Regarding claim 1, Thexton teaches a magnet controller (i.e. magnet control circuitry 200)(fig.3) for controlling an electromagnet (i.e. MAGNET)(fig.3), the magnet controller comprising: a processor (refer to fig.4); and a drive unit (i.e. IGBT1-4)(fig.3), the drive unit having a bridge network operatively connected to the processor (implicit) and a dump network (i.e. R1, D1, and IGBT5)(fig.3) having at least a portion operatively connected to the processor (implicit), the bridge network being operatively connected to the electromagnet (implicit) and having a plurality of drivers arranged in a bridge configuration (implicit), wherein the dump network is configured to limit voltage that can occur across the bridge network (implicit), however Thexton does not teach wherein if the dump network is determined by the processor not to be functioning the processor automatically configures the bridge network to a safety mode of operation where a pair of the plurality of drivers are effectively shorted together. Asada teaches wherein if there is a fault determined by the processor, the processor automatically configures the bridge network to a safety mode of operation where a pair of the plurality of drivers are effectively shorted together (refer to page 3 of the translation). However Asada does not teach wherein if the dump network is determined by the processor not to be functioning the processor automatically configures the bridge network to a safety mode of operation where a pair of the plurality of drivers are effectively shorted together. Onari (figure 1), Kubach (figure 1), Barth (figure 1), and Jonas (figures 2 and 3) teach similar devices however they do not teach wherein if the dump network is determined by the processor not to be functioning the processor automatically configures the bridge network to a safety mode of operation where a pair of the plurality of drivers are effectively shorted together. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Thexton, Asada, Onari, Kubach, Barth, and/or Jonas to arrive at the claimed invention. Claims 2-5 are allowed based on their dependency on claim 1. Claim 6 is allowed mutatis mutandis the reasons for claim 1 above. Claims 7, 8, 10-17 are allowed based on their dependency on claim 6. Claim 18 is allowed mutatis mutandis the reasons for claim 1 above. Claim 20 is allowed based on its dependency on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839